 In the Matterof CHERNERMOTOR COMPANYandLODGE No. 193,INTERNATIONAL ASSOCIATIONOF MACHINISTSCase No. R-1627SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 2, 1940On January 17, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in-theabove-entitled proceedings.'Pursuant to the Direction of Election,an election by secret ballot was conducted on January 31, 1940, atWashington, D. C., under the direction and supervision of the Re-gional Director for the Fifth Region (Baltimore, Maryland).OnFebruary 1, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows :Total numberof eligiblevoters_______________________________30Total number ofballots cast_________________________________30Total number of votes for Lodge 1486, International Associa-tion of Machinists (A. F. of L.) ----------------------------16Total number of votes against Lodge 1486, International Associa-tion of Machinists (A. F. of L.) ----------------------------13Totalnumber of blank ballots________________________________0Total number of void ballots________________________________0Total number of challenged ballots___________________________1On February 6, 1940, Cherner Motor Company, herein called theCompany, filed Objections to the Election Report. In its Objections,it contended that since the Board had ruled thatF. F. Smithshouldbe excluded from the appropriate unit, andM. Albrittonincludedtherein, the Regional Director erred in permitting Smith to voteand refusing to count the challenged ballot of Albritton.On February8, 1940, the Union filed a motion to dismiss the Company's Objections.119 N. L.R B. 60921 N. L. R. B., No. 4.28 CHERNER MOTOR COMPANY29On the same day,the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties his Re-port on Objections in which he found no merit in the Company'scontention.In considering the cases of Smith and Albritton in our originalDecision and Direction of Election, we said :(G.H. Spenceand)F. F. Smithare admittedly supervisoryemployees in charge of about 41 and 20 employees respectively .. .Smith (Spence, Purchase, and Springman) being supervisoryemployees, all four will be excluded from the above-describedbargaining unit.M. Albrittonis employed at the Company's used-car warehousewhere he examines used cars, determines their mechanical condi-tion, makes minor repairs, and tests cars after the mechanics havecompleted major repairs.His duties would appear to be muchthe same as the employees in the service lane, described above,who, all parties agree, should be included.The Union's conten-tion that his duties are supervisory is not supported by the record.We shall accordingly include him in the unit.We defined the appropriate unit to consist of "all automotive mainte-nance, repair, conditioning, and reconditioning mechanics and helpersemployed by the Company including such employees in the serviceand used-car departments and paint shop, but excluding foremen andsupervisory employees."On January 4, the Union notified the Board that Smith had beenrelieved of supervisory responsibilities and Albritton had assumedthem.On January 25 the Regional Director informed the Companyof the Union's claim and stated that he would permit Smith to voteand exclude Albritton from the list of eligible voters if such claimwere correct.In his Report on Objections, the Regional Directorstated that he had investigated the Union's allegations and had foundthat such changes in duties had in fact been made. At no time did theCompany deny that Smith had ceased to perform supervisory func-tions, nor did it deny that Albritton had assumed them.In the light of the finding of the appropriate unit in the originalDecision and the discussion of Albritton's and Smith's duties, it isclear that the issue with respect to them was whether or not their posi-tions were supervisory.Thus when Albritton replaced Smith, thefinding which had determined that the position occupied by Smithwas supervisory governed Albritton's case and he was properly ex-cluded from the unit. So also, when Smith assumed the duties of anon-supervisory employee, he was properly included in the unit.Moreover, since the Company failed to challenge Smith's ballot at the 30DECISIONSOF NATIONALLABOR RELATIONS BOARDpolls although full opportunity to do so was afforded, it cannot makesuch challenge now.At the election, the Union challenged the vote ofD. E. Edelen.The Regional Director did not pass on the issue raised by the challenge.In its Objections the Company claims that Edelen's vote should,.havebeen counted. In view of the fact that Edelen's vote cannot affectthe results of the election, it is unnecessary to decide the issue thusraised.We find that the Objections of the Company raise no substantialand material issue with respect to the conduct of the election.TheObjections are hereby overruled.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Lodge No. 1486, International Associa-tion of Machinists, affiliated with the American Federation of Labor,has been designated and selected by a majority of the automotivemaintenance, repair, conditioning, and reconditioning mechanics andhelpers including such employees in the service and used-car depart-ments and paint shop, but excluding foremen and supervisory em-ployees of Cherner Motor Company, Washington, D. C., as theirrepresentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the Act, Lodge No. 1486, InternationalAssociation of Machinists, affiliated with the American Federationof Labor, is the exclusive representative of all such employees for thepurposes of collective barganing with respect to rates of pay, wages,hours of employment, and other conditions of employment.